Name: Commission Regulation (EEC) No 1541/90 of 7 June 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 145/24 Official Journal of the European Communities 8 . 6. 90 COMMISSION REGULATION (EEC) No 1541/90 of 7 June 1990 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1475/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, I Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1179/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1475/90 f); Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1 990/9 1 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto. 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 f) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (10) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4 . However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower will be confirmed or replaced as from 8 June 1990 to take into account the application of the system of maximum guaranteed quantities for colza and rape seed for the 1990/91 marketing year. Article 2 This Regulation shall enter into force on 8 June 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9. 1966, p. 3025/66. (2) OJ No L . 280, 29. 9 . 1989, p. 2. Ã  OJ No L I 64, 24. 6 . 1985, p. 11 . (4) OJ No L 119 , 11 . 5. 1990, p. 1 . O OJ No L 167, 25. 7. 1972, p . 9 . (6) OJ No L 197, 26. 7. 1988 , p . 10 . f) OJ No L 140, 1 . 6. 1990, p . 56. (8) OJ No L 266, 28 . 9 . 1983, p. 1 . (9) OJ No L 53, 1 . 3 . 1986, p . 47. (10) OJ No L 183, 3 . 7. 1987, p. 18 . 8 . 6 . 90 Official Journal of the European Communities No L 145/25 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 6 . 1st period 7 0) 2nd period 8 0 3rd period 9 ( «) 4th period 10 0 5th period 110 1 . Gross aids (ECU) : I I  Spain 1,170 1,750 1,750 1,750 1,750 1,750  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 28,542 23,494 23,444 23,722 23,402 23,236 2. Final aids : l I l (a) Seed harvested and processed in : I I  Federal Republic of Germany (DM) 67,61 55,00 54,89 55,56 54,81 54,58  Netherlands (Fl) 75,29 61,97 61,84 62,59 61,74 61,49  BLEU (Bfrs/Lfrs) 1 378,21 1 134,45 1 132,04 1 145,46 1 130,01 1 122,00  France (FF) 218,00 184,47 184,08 186,26 183,75 182,45  Denmark (Dkr) 254,88 209,80 209,36 211,84 208,98 207,50  Ireland ( £ Irl) 24,264 20,531 20,488 20,731 20,451 20,298  United Kingdom ( £) 18,734 17,623 17,550 17,741 17,474 17,207  Italy (Lit) 47 948 41 154 41 066 41 553 40 993 40 684  Greece (Dr) 5 050,65 4 890,01 4 841,06 4 865,69 4 789,59 4 645,55 (b) Seed harvested in Spain and processed : I I  in Spain (Pta) 178,89 267,57 267,57 267,57 267,57 267,57  in another Member State (Pta) 4 117,10 3 470,06 3 459,35 3 492,80 3 446,03 3 402,54 (c) Seed harvested in Portugal and processed : I I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 903,28 5 150,62 5 128,64 5 171,90 5 105,10 5 023,73 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. No L 145/26 8 . 6 . 90Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 6 1st period 7 0 2nd period «0 3rd period 9 (') 4th period 10 (') 5th period 11 (') 1 . Gross aids (ECU) :  Spain 3,670 4,250 4,250 4,250 4,250 4,250  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 31,042 25,994 25,944 26,222 25,902 25,736 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 73,51 60,86 60,74 61,41 60,66 60,43  Netherlands (Fl) 81,88 68,57 68,44 69,18 68,34 68,08  BLEU (Bfrs/Lfrs) 1 498,92 1 255,17 1 252,76 1 266,18 1 250,73 1 242,71  France (FF) 237,25 204,10 203,71 205,89 203,38 202,07  Denmark (Dkr) 277,21 232,13 231,68 234,16 231,31 229,82  Ireland ( £ Irl) 26,405 22,716 22,672 22,915 22,636 22,483  United Kingdom ( £) 20,495 19,572 19,499 19,690 19,423 19,156  Italy (Lit) 52 198 45 533 45 445 45 932 45 372 45 063  Greece (Dr) 5 530,59 5 433,37 5 384,42 5 409,05 5 332,94 5 188,91 (b) Seed harvested in Spain and processed :  in Spain (Pta) 561,13 649j8 1 649,81 649,81 649,81 649,81  in another Member State (Pta) 4 499,34 3 852,30 3 841,59 3 875,04 3 828,27 3 784,78 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 499,40 517,26 517,26 517,26 517,26 517,26  in another Member State (Esc) 6 402,68 5 667,87 5 645,90 5 689,15 5 622,35 5 540,99 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. 8 . 6 . 90 Official Journal of the European Communities No L 145/27 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 6 1st period 7 2nd period 8 (') 3rd period 9 (') 4th period io o 1 . Gross aids (ECU) : I  Spain 6,890 6,890 8,600 8,600 8,600  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 37,072 36,789 30,61 1 30,942 31,156 2. Final aids : I (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM) 87,78 87,12 71,66 72,46 72,96  Netherlands (Fl) 97,79 97,04 80,75 81,64 82,20  BLEU (Bfrs/Lfrs) 1 790,09 1 776,43 1 478,11 1 494,09 1 504,43  France (FF) 283,44 281,22 240,35 242,95 244,63  Denmark (Dkr) 331,06 328,53 273,36 276,31 278,23  Ireland ( £ Irl) 31,546 31,299 26,751 27,040 27,227  United Kingdom ( £) 24,560 24,326 23,012 23,239 23,417  Italy (Lit) 62 373 61 877 53 620 54 200 54 575  Greece (Dr) 6 631,20 6 545,73 6 354,74 6 384,79 6 435,69 (b) Seed harvested in Spain and processed : \  in Spain (Pta) 1 053,45 1 053,45 1 314,91 1 314,91 1 314,91  in another Member State (Pta) 4 736,49 4 695,33 4 052,00 4 091,75 4 123,03 (c) Seed harvested in Portugal and processed : \  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 8 217,83 8 157,97 7 222,75 7 275,94 7 321,61  in another Member State (Esc) 8 038,21 7 979,66 7 064,89 7 116,91 7 161,59 3 . Compensatory aids : ||  in Spain (Pta) 4 712,74 4 670,76 4 025,80 . 4 065,54 4 096,00 4. Special aid : IIII  in Portugal (Esc) 8 038,21 7 979,66 7 064,89 7116,91 7 161,59 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 6 1st period 7 2nd period 8 3rd period 9 4th period 10 5th period 11 DM 2,054310 2,050320 2,046510 2,042870 2,042870 2,033550 Fl 2,312400 2,308140 2,304070 2,300000 2,300000 2,289370 Bfrs/Lfrs 42,256400 42,236600 42,212200 42,187100 42,187100 42,074600 FF 6,926700 6,923670 6,920320 6,918320 6,918320 6,910450 Dkr 7,824270 7,825450 7,825790 7,825780 7,825780 7,822040 £Irl 0,766916 0,767017 0,767634 0,768002 0,768002 0,771194 £ 0,721426 0,724260 0,727034 0,729674 0,729674 0,736919 Lit 1 510,59 1 512,19 1 513,84 1 514,99 1 514,99 1 519,19 Dr 201,46300 204,12000 206,51700 209,18100 209,18100 215,38300 Esc 180,57800 181,27000 182,19300 183,09800 183,09800 185,84400 Pta 127,29500 127,71700 128,12700 128,53600 128,53600 129,68700